Citation Nr: 0901482	
Decision Date: 01/14/09    Archive Date: 01/22/09

DOCKET NO.  04-01 206	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Buffalo, New York


THE ISSUES

Entitlement to service connection for a bilateral ankle 
disability.

Entitlement to a disability rating greater than 30 percent 
for residuals of a total left knee replacement.

Entitlement to a disability rating greater than 20 percent 
for osteochondritis dissecans with osteoarthritic changes of 
the right knee.

Entitlement to a disability rating greater than 10 percent 
for osteoarthritis of the right hip.

Entitlement to a disability rating greater than 10 percent 
for osteoarthritis of the left hip.

Whether new and material evidence has been submitted to 
reopen a previously-denied claim for entitlement to service 
connection for a lumbosacral strain with pelvic tilt and 
scoliosis, including as secondary to the service-connected 
bilateral knee disability.
REPRESENTATION

Veteran represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

Heather J. Harter, Counsel



INTRODUCTION

The veteran served on active duty from February 1949 to 
September 1952.

The veteran presented sworn testimony in support of his 
claims during a hearing before the undersigned Veterans' Law 
Judge in April 2004.  

This appeal was previously before the Board of Veterans' 
Appeals (Board) in September 2004 at which point the Board 
found that the veteran had submitted new and material 
evidence sufficient to reopen a previously-denied claim for 
entitlement to service connection for a bilateral ankle 
disability.  The Board then remanded all the issues for 
further evidentiary and procedural development.

Also in the September 2004 remand, the Board referred newly-
raised claims for entitlement to service connection for 
bilateral toe, shoulder, wrist, hand, and finger 
disabilities, to include as secondary to his service-
connected right knee disability; as well as a claim for a 
total disability rating based upon individual unemployability 
to the RO for appropriate action upon return of the claims 
file.  As the claims file has yet to be returned to the RO, 
no action has been taken upon these new claims.  
Additionally, in a September 2008 written brief presentation, 
the veteran's representative raised new claims for 
entitlement to service connection for bilateral flat feet and 
entitlement to service connection for a bilateral ankle 
disability, as secondary to the flat feet.  All of these 
claims are thus referred to the RO for appropriate action.

The issue of entitlement to service connection for a 
bilateral ankle disability will be held in abeyance pending 
resolution of the newly-raised claim for entitlement to 
service connection for bilateral flat feet.  As the veteran's 
representative has now raised a new theory of entitlement to 
the benefit sought; namely, that the veteran's bilateral 
ankle disability was proximately caused by his flat feet, the 
two claims must be viewed as inextricably intertwined.

The issue of whether new and material evidence has been 
submitted to reopen a previously-denied claim for entitlement 
to service connection for a lumbosacral strain with pelvic 
tilt and scoliosis, including as secondary to the service-
connected bilateral knee disability, is addressed in the 
REMAND portion of the decision below and is REMANDED to the 
RO via the Appeals Management Center (AMC), in Washington, 
DC.


FINDINGS OF FACT

1.  The residuals of a total left knee replacement include no 
effusion or deformity of the knee, good knee stability, 
flexion of 110 degrees, and extension of 0 degrees, and 
slightly reduced quadriceps and hamstring strength.  

2.  The veteran's right knee disability includes degenerative 
arthritis with pain, crepitus, and limitation of flexion to 
120 degrees.  

3.  The veteran has arthritis affecting both hips, causing 
limitation of hip flexion to 110 degrees, abduction to 
20 degrees, external rotation to 30 degrees, internal 
rotation to 10 degrees bilaterally, with pain in the right 
hip during internal rotation.  There was no change in the 
range of motion or pain pattern after repetitive flexion and 
extension activities


CONCLUSIONS OF LAW

1.  A disability rating in excess of 30 percent for residuals 
of a total left knee replacement is not warranted.  
38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 4.40, 
4.59, 4.71a, Diagnostic Code 5055 (2008).

2.  A disability rating in excess of 20 percent for 
osteochondritis dissecans with osteoarthritic changes of the 
right knee is not warranted.  38 U.S.C.A. §§ 1155, 5107 (West 
2002); 38 C.F.R. §§ 4.40, 4.59, 4.71a, Diagnostic Codes 5003, 
5257, 5258, 5259, 5260, 5261 (2008).

3.  A disability rating in excess of 10 percent for the right 
hip and the left hip, respectively, is not warranted.  
38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 4.40, 
4.59, 4.71a, Diagnostic Codes 5003, 5250, 5254, 5255.  
(2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to notify and assist

When an application for benefits is received, VA has certain 
notice and assistance requirements under the law.  See 38 
U.S.C.A. §§ 5102, 5103, 5103A, 5107; 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326(a).  First, proper notice must be 
provided to a claimant before the initial VA decision on a 
claim for benefits and must:  (1) inform the claimant about 
the information and evidence not of record necessary to 
substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; and 
(3) inform the claimant about the information and evidence 
the claimant is expected to provide.  Review of the claims 
file shows that the veteran was informed of these elements 
with regard to his claims in a letter of September 2004, 
prior to the most recent adjudication of his claims embodied 
in the August 2005 Supplemental Statement of the Case.  

Regarding a claim for an increased evaluation, VA must notify 
the veteran that the evidence required to substantiate the 
claim includes evidence demonstrating a worsening or increase 
in the severity of the disability and the effect that 
worsening has on the claimant's employment and daily life, 
general notice that a disability rating is determined by 
application of the relevant Diagnostic Code, of criteria 
required under the applicable Diagnostic Code or under 
alternate Diagnostic Codes which would not be satisfied if 
the claimant demonstrated a noticeable worsening and effects 
of such worsening on employment and daily life, and of the 
types of medical and lay evidence which may be relevant to 
substantiate such contentions.  See Vazquez-Flores v. Peake 
(Vazquez), 22 Vet. App. 37 (2008).  

The Vazquez case was promulgated after the veteran's appeal 
was certified to the Board, so it is not particularly 
surprising that he has not been provided with a Vazquez-
specific notification letter.  Although the veteran has not 
been provided with such notice tailored to his claims, the 
Board finds that he has, in fact, been adequately informed of 
these criteria, and has demonstrated actual knowledge of 
these aspects of his claims for increased disability ratings, 
prior to the most recent adjudication of his claims.  The 
veteran was provided with the substance of the rating 
criteria governing the evaluation of his particular 
disabilities in the December 2003 Statement of the Case.  He 
was also provided with the regulations governing functional 
impairment, the effect of the disabilities on his employment 
and daily life, and regulations explaining the rating 
schedule itself at that time.  Review of his subsequent 
written statements and his hearing testimony shows that he 
appears to be cognizant of and conversant with these 
principles, and also that he has the assistance of an able 
representative.  Therefore, the Board finds that no prejudice 
has accrued to the veteran or his claims by the absence of a 
Vazquez-specific notification letter in this case.  

The VA is also required to inform the veteran of how the VA 
assigns effective dates.  See Dingess/Hartman v. Nicholson, 
19 Vet. App. 473 (2006).  Again, this case was promulgated 
after the veteran's appeal was certified to the Board.  
Although the veteran has not received a formal notification 
letter pertaining to effective dates, he has in fact, been 
assigned an effective date in conjunction with the grants of 
monetary benefits and the rating decisions provided an 
explanation as to the dates assigned.  Thus, the Board again 
finds that no prejudice has accrued to him by the absence of 
a specific Dingess letter.

VA medical records, service treatment records, private 
medical records, and VA medical examinations have been 
obtained in support of the veteran's claim.  The veteran has 
submitted written statements in support of his claims and has 
availed himself of the opportunity to provide sworn testimony 
before a Veterans Law Judge.  All relevant records and 
contentions have been carefully reviewed.  Thus, the Board 
concludes that additional development efforts would serve no 
useful purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 
546 (1991).  

Standard of review

Once the evidence has been assembled, it is the Board's 
responsibility to evaluate the record.  38 U.S.C.A. 
§ 7104(a).  When there is an approximate balance of evidence 
regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  38 
U.S.C.A. § 5107; 38 C.F.R. § 3.102.  In Gilbert v. Derwinski, 
1 Vet. App. 49, 53 (1990), the Court stated that "a veteran 
need only demonstrate that there is an 'approximate balance 
of positive and negative evidence' in order to prevail."  To 
deny a claim on its merits, the evidence must preponderate 
against the claim.  Alemany v. Brown, 9 Vet. App. 518, 519 
(1996), citing Gilbert, 1 Vet. App. at 54.

Analysis

Disability evaluations are assigned to reflect levels of 
current disability.  The appropriate rating is determined by 
the application of a schedule of ratings which is based on 
average impairment of earning capacity.  Separate diagnostic 
codes identify the various disabilities.  38 U.S.C.A. § 1155; 
38 C.F.R. Part 4.  When there is a question as to which of 
two evaluations shall be applied, the higher evaluation will 
be assigned if the disability picture more nearly 
approximates the criteria required for that rating.  
Otherwise, the lower rating will be assigned.  38 C.F.R. 
§ 4.7.

Because this appeal has been ongoing for a lengthy period of 
time, and because the level of a veteran's disability may 
fluctuate over time, the VA is required to consider the level 
of the veteran's impairment throughout the entire period.  In 
this respect, staged ratings are a sensible mechanism for 
allowing the assignment of the most precise disability 
rating-one that accounts for the possible dynamic nature of 
a disability while the claim works its way through the 
adjudication process.  O'Connell v. Nicholson, 21 Vet. App. 
89 (2007).  

A disability of the musculoskeletal system is measured by the 
effect on ability to perform the normal working movements of 
the body with normal excursion, strength, speed, 
coordination, and endurance.  Weakness is as important as 
limitation of motion in assigning the most accurate 
disability rating.  38 C.F.R. § 4.40.  Although § 4.40 does 
not require a separate rating for pain, it does provide 
guidance for determining ratings under other diagnostic codes 
assessing musculoskeletal function.  The RO and the Board 
have a special obligation to provide a statement of reasons 
or bases pertaining to § 4.40 in rating cases involving pain.  
Spurgeon v. Brown, 10 Vet. App. 194 (1997).  The provisions 
of 38 C.F.R. § 4.10 mandate that in cases of functional 
impairment, evaluations must be based upon lack of usefulness 
of the affected part or systems, and medical examiners must 
furnish, in addition to the etiological, anatomical, 
pathological, laboratory, and prognostic data required for 
ordinary medical classification; a description of the effects 
of the disability upon the person's ordinary activity.  

Disability of the joints is measured by abnormalities of 
motion, such as limitation of motion or hypermobility, 
instability, pain on motion, or the inability to perform 
skilled motions smoothly.  38 C.F.R. § 4.45.  Painful motion 
with joint or periarticular pathology and unstable joints due 
to healed injury are recognized as productive of disability 
entitled to at least a minimal compensable rating for the 
joint.  38 C.F.R. § 4.59.  The Court has held that 
examinations upon which the rating decisions are based must 
adequately portray the extent of functional loss due to pain 
'on use or due to flare-ups.'  DeLuca v. Brown, 8 Vet. App. 
202, 206 (1995).  

Under the provisions of Diagnostic Code 5003, degenerative 
arthritis established by X-ray findings will be rated on the 
basis of limitation of motion under the appropriate 
diagnostic code for the specific joint or joints involved.  
When the limitation of motion of the specific joint or joints 
involved is noncompensable under the appropriate diagnostic 
codes, a rating of 10 percent is for application for each 
such major joint or group of minor joints affected by 
limitation of motion, to be combined, rather than added under 
Diagnostic Code 5003.  Limitation of motion must be 
objectively confirmed by findings such as swelling, muscle 
spasm, or satisfactory evidence of painful motion.  In the 
absence of limitation of motion, a 10 percent rating may be 
assigned for degenerative arthritis with X-ray evidence of 
involvement of two or more major joints or two or more minor 
joint groups and a 20 percent rating may be assigned for 
degenerative arthritis with X-ray evidence of involvement of 
two or more major joints or two or more minor joint groups 
with occasional incapacitating exacerbations.  38 C.F.R. § 
4.71a, Diagnostic Code 5003.  

	Knees

The veteran underwent a right knee arthrotomy during service.  
Service connection for osteochondritis dissecans of the right 
knee was granted effective in 1957.  A 10 percent disability 
rating was assigned effective in March 1960, reflecting 
crepitation in the knee with pain upon extreme flexion.  In 
1991, the veteran underwent a partial meniscectomy and 
debridement of the right knee.  Subsequent to that surgery, a 
20 percent disability rating was assigned effective in March 
1997, reflecting a symptom complex which included 
instability, pain, limited motion, and osteoarthritic 
changes.  This disability rating has remained in effect since 
that time.  

Service connection for osteoarthritis of the left knee was 
granted effective in March 1997, as secondary to the service-
connected right knee disability.  A 20 percent disability 
rating was assigned at that time, which was increased to 
30 percent when he underwent a left knee total replacement in 
2000.  

Currently the veteran contends that he experiences pain and 
easy fatigability in all his joints when walking and is 
precluded from walking more than a block.  During the April 
2004 hearing on appeal, he testified that both his knees give 
out occasionally without warning.  He estimated that his 
range of motion and muscle strength were "okay", but that 
he had to be careful how he walked due to the tendency for 
his knees to give out.  He also stated that he might have to 
have his right knee replaced at some point in the future.  
When questioned about pain and/or arthritis medication, he 
explained that he disliked taking any more medication than 
necessary and that he only took over-the-counter pain 
medication, but not much of that due to wanting to avoid 
stomach irritation.

Private medical records dated from 2000 to 2004, generated by 
the surgeon who performed the veteran's left total knee 
replacement show that the veteran had a good outcome from the 
surgery, with greatly reduced left knee pain, good leg 
alignment, with full extension and flexion to 120 degrees.  
Although the right knee degenerative arthritis had persisted, 
the pain in the knee had lessened after the veteran had 
sorted out the most helpful orthotics prescription.  The 
right knee had flexion to 125 degrees, although with crepitus 
throughout the range of motion.  He had a nonantalgic gait 
and the surgeon was pleased with the veteran's regimen of 
swimming for exercise.  An October 2004 medical record shows 
that the veteran had been on an overseas vacation and doing 
quite a bit of walking.  He complained that after a long day 
of walking, his knee would give way.  Clinically, the 
physician commented that the veteran had excellent range of 
knee motion with excellent strength and good stability.  The 
physician commented that the veteran may have been developing 
some fatigue pain of the leg which may be related to early 
spinal stenosis. 

The veteran's VA medical records, dated through 2004, mostly 
reflect treatment for cardiac disability, diabetes, and the 
efforts to sort out the most helpful orthotics as prescribed 
by the podiatry service.  However, the records do contain 
intermittent, brief references to the veteran's complaints of 
bilateral leg pain.  X-ray studies taken in 2001 were 
interpreted as showing advanced osteoarthritis in the right 
knee and a total left knee arthroplasty with good position of 
the components.  

The veteran underwent a VA examination in April 2005.  His 
main complaints were of pain and swelling in both legs and 
ankles.  He also complained of a burning sensation in his 
feet.  At that time, he denied that the knees ever gave-way.  
He reported having difficulty walking and that he could only 
walk less than a city block due to pain in his ankles.  He 
reported bilateral knee pain to the extent that he could not 
kneel, squat, or stoop due to knee discomfort.  He also 
reported being unable to manage stairs due to knee pain.  

The examiner noted that the veteran ambulated with a slight 
limp in the left leg.  Examination of the left knee revealed 
a well-healed, 21cm surgical scar, and no evidence of 
effusion or deformity of the knee.  The stability of the knee 
was good.  He had left knee flexion of 110 degrees out of a 
normal 150 degrees, and extension was 0 degrees out of a 
normal 0 degrees.  Quadriceps and hamstring strength was 4/5.  
The examiner rendered a diagnosis of "status post left total 
knee arthroplasty."

The veteran had a 6cm surgical scar over the right knee.  
There was crepitus in the knee, but no effusion.  He had good 
stability of the knee.  Flexion was 120 degrees out of a 
normal 150 degrees.  Extension was 0 degrees out of a normal 
0 degrees.  Quadriceps and hamstring strength was normal.  
The examiner rendered a diagnosis of osteoarthritis of the 
right knee.

The veteran did not complain of pain on motion of either knee 
nor did he complain of pain at the extremes of knee motion.  
The examiner commented that the veteran's knee disabilities 
were "fairly stable," and that the degenerative joint 
disease in the right knee was progressing at a "very slow 
rate."

The veteran's service-connected left knee disability is 
currently rated under Diagnostic Code 5055, which provides 
criteria for evaluating impairment arising from the 
prosthetic replacement of a knee joint.  For one year 
following the implantation of a knee prosthesis, a 
100 percent disability rating is assigned.  Thereafter, the 
minimum disability rating which may be assigned, post-knee 
replacement is 30 percent.  A 60 percent disability rating is 
assigned for chronic residuals consisting of severe painful 
motion or weakness in the affected extremity.  With 
intermediate degrees of residual weakness, pain or limitation 
of motion, adjudicators are instructed to rate by analogy to 
Diagnostic Codes 5256 (knee ankylosis), 5261 (limitation of 
leg extension), or 5262 (impairment of the tibia and fibula).  

Limitation of knee motion is rated utilizing the criteria set 
forth in 38 C.F.R. § 4.71a, Diagnostic Codes 5260 and 5261.  
Diagnostic Code 5260 provides that limitation of flexion to 
60 degrees is rated as noncompensable, limitation of flexion 
to 45 degrees is rated as 10 percent disabling, limitation of 
flexion to 30 degrees is rated as 20 percent disabling, and 
limitation of flexion to 15 degrees is rated as 30 percent 
disabling.  Diagnostic Code 5261 provides that limitation of 
extension to 5 degrees is rated as noncompensable, limitation 
of extension to 10 degrees is rated as 10 percent disabling, 
limitation of extension to 15 degrees is rated as 20 percent 
disabling, limitation of extension to 20 degrees is rated as 
30 percent disabling, limitation of extension to 30 degrees 
is rated as 40 percent disabling, and limitation of extension 
to 45 degrees is rated as 50 percent disabling.  Plate II in 
38 C.F.R. § 4.71 provides a pictorial depiction of knee 
flexion and extension between zero and 140 degrees.  

In a precedent opinion pertaining to the rating of knee 
disabilities, the VA General Counsel provided a discussion of 
the interplay between these different regulations and the 
part-specific diagnostic codes in the rating schedule.  
VAOPGPREC 9-98, 63 Fed. Reg. 56704 (1998).  The General 
Counsel held that diagnostic codes involving disability 
ratings for limitation of motion of a part of the 
musculoskeletal system do not subsume sections 4.40 and 4.45.  
See DeLuca v. Brown, 8 Vet. App. 202, 206 (1995).  The 
General Counsel also held that limitation of motion in the 
affected joint or joints is a common manifestation of 
arthritis, and that the Court has indicated that Diagnostic 
Code 5003 is to be "read in conjunction with" section 4.59 
and that Diagnostic Code 5003 is "complemented by" section 
4.40.  See Hicks v. Brown, 8 Vet. App. 417, 420-21 (1995).  
Thus, sections 4.40, 4.45, and 4.59 are all applicable in 
evaluating arthritis.  

The same General Counsel opinion held that in applying 
sections 4.40, 4.45, and 4.59, rating personnel must consider 
the claimant's functional loss and clearly explain what role 
the claimant's assertions of pain played in the rating 
decision.  Smallwood v. Brown, 10 Vet. App. 93, 99 (1997).  
See also Quarles v. Derwinski, 3 Vet. App. 129, 140 (1992) 
(section 4.45 requires analysis of effect of pain on the 
disability).  The functional loss due to pain is to be rated 
at the same level as the functional loss where motion is 
impeded.  Schafrath v. Derwinski, 1 Vet. App. 589, 592 
(1991).  Under section 4.59, painful motion is considered 
limited motion even though a range of motion is possible 
beyond the point when pain sets in.  Hicks, 8 Vet. App. at 
421.

Nonunion of the tibia and fibula, with loose motion, 
requiring a brace is rated as 40 percent disabling.  Malunion 
of the tibia and fibula with marked knee or ankle disability 
is rated as 30 percent disabling.  Malunion of the tibia and 
fibula with moderate knee or ankle disability is rated as 
20 percent disabling, while malunion causing slight knee or 
ankle disability is rated as 10 percent disabling.  38 C.F.R. 
§ 4.71, Diagnostic Code 5262.  

Essentially, the veteran's pertinent left knee symptoms are a 
slight limp, flexion to 110 degrees, and slightly diminished 
quadriceps and hamstring strength.  The stability of the knee 
is good and his surgeon deemed that the left knee replacement 
surgery provided a good outcome.  Thus, the Board finds that 
the currently-assigned 30 percent disability rating most 
nearly approximates the level of impairment arising from the 
veteran's service-connected left knee disability.  Greater 
impairment, as measured by any of the three analogous codes 
identified in Diagnostic Code 5055 is not shown.  In the 
absence of ankylosis, rating by analogy under the provisions 
of Diagnostic Code 5256 is not appropriate.  Similarly, the 
veteran has no limitation of left knee extension and no 
impairment involving his tibia or fibula, meaning that rating 
by analogy under the provisions of Diagnostic Codes 5261 or 
5262 would also be inappropriate.  

Turning to whether evaluation under any other knee-related 
Diagnostic Code could yield a higher disability rating, the 
Board observes that although he manifests some limitation of 
left knee flexion, the 20 or 30 degrees of limitation he 
manifests would not yield a compensable disability rating 
under the provisions of Diagnostic Code 5260, which requires 
nearly three times as much restriction of flexion for a 
10 percent disability rating to be assigned.  

Impairment of the knee with slight recurrent subluxation or 
lateral instability, warrants a 10 percent evaluation.  A 20 
percent evaluation requires moderate recurrent subluxation or 
lateral instability, while a 30 percent evaluation may be 
assigned upon a showing of severe recurrent subluxation or 
lateral instability.  38 C.F.R. § 4.71a, Diagnostic Code 
5257. 

The veteran complained of a tendency on the part of both 
knees to give way without warning during his hearing on 
appeal, and in contentions made in support of the current 
appeal.  However, during the April 2005 VA examination, he 
denied that his knees ever gave-way.  This direct 
contradiction in the record leads to some question as to the 
veteran's credibility on this matter.  We note, however, that 
the veteran's surgeon has described the left knee as having 
good alignment post-surgery.  X-ray studies in 2001 showed 
good position of the left knee components, and the 2005 VA 
examiner noted that the stability of the left knee was good 
during the examination.  Therefore, the Board concludes that 
a disability rating for instability under Diagnostic Code 
5257 is not supported by the evidence of record, which 
overall indicates he has good stability in the left knee.  

We note that the veteran has not claimed any functional or 
other impairment resulting from the scars on either knee.  We 
will therefore not analyze whether a separate disability 
rating is warranted for this component of his total left knee 
replacement and his right knee surgery residuals.

The veteran's service-connected right knee disability is 
currently rated under the provisions of Diagnostic Code 5258, 
which provides criteria for the evaluation of impairment 
arising from dislocated semilunar cartilage in the knee.  
Under this Diagnostic Code, a 20 percent disability rating is 
assigned in cases of dislocated semilunar cartilage with 
frequent episodes of "locking," pain, and effusion into the 
joint.  

The assignment of a particular Diagnostic Code is 
"completely dependent on the facts of a particular case."  
Butts v Brown, 5 Vet. App. 532, 538 (1993).  One Diagnostic 
Code may be more appropriate than another based on such 
factors as an individual's relevant medical history, the 
current diagnosis and demonstrated symptomatology.  Any 
change in Diagnostic Code by a VA adjudicator must be 
specifically explained.  See Pernorio v. Derwinski, 2 Vet. 
App. 625, 629 (1992).

Upon review of the medical evidence, the Board finds that 
Diagnostic Code 5258 is not necessarily the most appropriate 
Diagnostic Code for rating the veteran's right knee 
disability.  Primarily, Diagnostic Code 5258 pertains to pre-
surgical dislocated cartilage, while Diagnostic Code 5259 
pertains to post-surgical knee impairment, while providing a 
lesser disability rating.  The recent X-rays do not show 
dislocated cartilage or loose bodies in the knee, subsequent 
to the 1991 meniscectomy.  No right knee effusion is 
reflected in the medical records and none was found during 
the 2005 VA examination.  According to the examination 
report, the veteran has good stability in his right knee.  
The medical and other evidence of record does not contain any 
indication that the veteran experiences locking in his right 
knee; rather, as described above, the veteran asserts that 
his knees give way, although this assertion is not supported 
by the other evidence of record.  That the veteran has pain 
in his knee is documented, but there is no indication in the 
record that the pain is caused by dislocated semilunar 
cartilage, as opposed to his clearly-documented arthritis.  
Furthermore, according to the veteran's surgeon, some of his 
right knee pain seems to have been related to the positioning 
of his foot, as his right knee pain lessened after his 
orthotics prescription was improved.

X-ray records dated in the 1990s show residuals of an old 
right fibular fracture.  However, earlier X-ray reports, 
dated during service and post-service, do not show a fibular 
fracture, leading to the conclusion that the old fracture is 
unrelated to the veteran's service-connected disability.

Review of the recent medical records pertaining to the 
veteran's right knee tends to show that his worst right knee 
problem is degenerative arthritis with pain, crepitus, and 
limitation of flexion to 120 degrees.  As set forth above, 
degenerative arthritis confirmed by X-ray is rated based upon 
the resulting limitation of motion, to include consideration 
of additional limitation of motion due to pain.  As applied 
to the veteran's right knee, which according to the 2005 VA 
examination report has limitation of flexion to 120 degrees, 
with no additional limitation due to pain, this calculation 
yields a noncompensable disability rating under the 
provisions of Diagnostic Code 5260.  Even considering the 
veteran's reported functional impairment, to include his 
statements that he can only walk for a city block, has 
difficulty stooping and climbing stairs; and assuming that 
these limitations are due to his knee problems, as he 
asserts, entitlement to a disability rating in excess of 
20 percent is not shown.  

In examining whether evaluation under any other knee-related 
Diagnostic Code could yield a higher disability rating, the 
Board concludes that a disability rating in excess of 
20 percent for the veteran's right knee disability is not 
warranted under any potentially-applicable Diagnostic Code.  
In the absence of ankylosis, a rating under Diagnostic Code 
5256 is not warranted.  As right knee instability is shown 
only in the veteran's contentions made in support of his 
claim, which are not supported by the medical evidence of 
record, we cannot find that more than moderate instability of 
the right knee is shown, so as to warrant the assignment of a 
disability rating in excess of 20 percent under the 
provisions of Diagnostic Code 5257.  The veteran has no 
limitation of right knee extension and no impairment 
involving his tibia or fibula, meaning that rating by analogy 
under the provisions of Diagnostic Codes 5261 or 5262 would 
also be inappropriate.  Even taking the veteran's documented 
right knee pain into consideration does not support the 
assignment of a disability rating in excess of 20 percent 
under any potentially-applicable Diagnostic Code pertaining 
to knees.

In sum, after consideration of all the evidence of record, 
and all the possible rating criteria, there is no basis under 
law for the assignment of higher disability ratings for 
either knee.  The preponderance of the evidence is against 
the veteran's claims.

	Hips

Service connection for osteoarthritis of both hips was 
granted effective in March 1997, as secondary to the service-
connected right knee disability.  At that time, a VA examiner 
opined that bilateral hip arthritis was caused by the 
veteran's service-connected right knee disability, due to the 
unusual wear placed on his joints by the veteran's altered 
gait.  A 10 percent disability rating was assigned for 
arthritis of each hip at that time and has remained in effect 
since.

The veteran essentially contends that he should be getting 
more compensation for his bilateral hip disabilities.  During 
the April 2004 hearing, he testified that his hips bother him 
off and on depending on what he is doing and how he is 
standing.  He also complained of pain in his legs from his 
ankles up to his hips.  

The medical evidence of record reflecting the applicable time 
period does not contain much information pertaining to the 
veteran's hips.  That the veteran has arthritis affecting 
both hips is clear from the X-ray evidence of record.  An 
October 2004 medical record contains the notation that the 
veteran had no pain through "gentle range of motion" of the 
left hip.  

During the 2005 VA examination, the examiner found no 
clinical evidence of any deformity of either hip.  There was 
no pain on palpation of the trochanters.  The veteran was 
able to flex both hips to 110 degrees of a normal 
125 degrees.  Abduction was 20 degrees bilaterally of a 
normal 45 degrees.  External rotation was 30 degrees 
bilaterally of a normal 60 degrees.  Internal rotation was 
10 degrees bilaterally of a normal 40 degrees.  The veteran 
did not complain of pain on hip motion, except for pain in 
the right hip during internal rotation.  Motor function was 
5/5 bilaterally.  There was no change in the range of motion 
or pain pattern after repetitive flexion and extension 
activities testing for pain, weakness, and fatigability.  
Overall, the examiner rendered a diagnosis of normal hip 
examinations.  The examiner also commented that the veteran's 
hip conditions were age-related.  

Essentially, the currently-assigned 10 percent disability 
rating reflects the presence of arthritis in both hip joints.  
38 C.F.R. § 4.71a, Diagnostic Code 5003.  Although some 
limitation of hip motion is shown in each hip, the veteran 
does not manifest enough limitation of hip motion to qualify 
for a 10 percent rating on this basis alone.  The Diagnostic 
Codes which set forth rating criteria based upon limitation 
of hip motion provides that a 10 percent disability rating 
will be assigned when thigh extension is limited to 
5 degrees, thigh flexion is limited to 45 degrees, thigh 
adduction is so limited as to prevent the legs from being 
crossed, or when thigh rotation is limited to 15 degrees.  
38 C.F.R. § 4.71a, Diagnostic Codes 5251, 5252, 5253.  In the 
absence of greater limitation of motion a higher disability 
rating is not warranted under these Diagnostic Codes either.  
Absent a showing of ankylosis, fracture residuals or 
malunion, consideration of the other Diagnostic Codes 
pertaining to the hip would be inappropriate.  See 38 C.F.R. 
§ 4.71a, Diagnostic Codes 5250, 5254, 5255.  

In summary, the Board acknowledges the impairment resulting 
from the veteran's arthritic hips.  However, the level of 
impairment required under the schedular disability rating 
criteria for the assignment of a higher disability rating is 
simply not shown by the evidence of record.  The 
preponderance of the evidence is thus against the claims.  

	Conclusion

Upon review of the evidence of record reflecting the entire 
appeal period, the Board finds no fluctuations in the 
veteran's disability levels which would support the 
assignment of staged ratings for any of the disabilities at 
issue for any period of time during the appeal period.

Finally, as the RO has concluded, extraschedular 
considerations do not apply in this case because exceptional 
circumstances have not been claimed or demonstrated.  The 
evidence does not reveal that the veteran's service-connected 
knee or hip disabilities markedly interfere with his 
employment, as he is retired.  Furthermore, he does not 
require frequent periods of hospitalization on account of his 
knees or hips.  38 C.F.R. § 3.321(b).  

In summary, the Board concludes that higher disability 
ratings than those already assigned are not warranted for 
either the veteran's knee or hip disabilities.  The 
preponderance of the evidence is against the claims and the 
appeal must fail.



ORDER

A disability rating greater than 30 percent for residuals of 
a total left knee replacement is denied.

A disability rating greater than 20 percent for 
osteochondritis dissecans with osteoarthritic changes of the 
right knee is denied.

A disability rating greater than 10 percent for 
osteoarthritis of the right hip is denied.

A disability rating greater than 10 percent for 
osteoarthritis of the left hip is denied.


REMAND

Service connection for a back disability manifested by 
lumbosacral strain was denied by the Board in May 1984 on the 
basis that no back disability was shown in service, that the 
veteran sustained an acute back strain a number of years 
after service, arthritis of the back was initially shown many 
years after service.  The Board's decision is final.  
38 U.S.C.A. § 7104; 38 C.F.R. § 20.1100.  The veteran is now 
attempting to reopen this previously-denied claim.

After filing a claim for service connection for his "lower 
back" in August 2001, the RO treated the claim as a new 
claim, and adjudicated it in March 2003 without reference to 
the prior final denials.  He was provided with a standard 
notice and duty to assist letter in May 2003, which also made 
no reference to the actual status of the claim and no 
reference to the requirement that new and material evidence 
be submitted to reopen it.  Then, in September 2003, the RO 
issued a rating decision which acknowledged the prior denials 
and contained a denial of the benefit sought because the 
veteran had not submitted new and material evidence.  The 
veteran submitted a timely notice of disagreement with this 
decision.

In the September 2004 Board remand, the Board noted that the 
veteran had submitted a timely notice of disagreement with 
the September 2003 decision and that the RO had not issued a 
Statement of the Case, as required by law.  However, the 
Board erroneously mischaracterized the issue as entitlement 
to service connection, rather than as an attempt to reopen a 
previously-denied claim for service connection, and the 
veteran has never been provided with adequate notice as to 
the nature of the evidence required to support his claim to 
reopen, or the correct legal standard under which his claim 
will be adjudicated.  

For the veteran to prevail upon his attempt to reopen the 
claim, he must submit new and material evidence as defined 
when he filed his claim August 24, 2001.  At that time new 
and material evidence meant evidence not previously submitted 
to agency decisionmakers which bears directly and 
substantially upon the specific matter under consideration, 
which is neither cumulative nor redundant, and which by 
itself or in connection with evidence previously assembled is 
so significant that it must be considered in order to fairly 
decide the merits of the claim.  38 C.F.R. § 3.156 (2000).  

In addition, adequate notice must describe what evidence 
would be necessary to substantiate that element or elements 
required to establish service connection that were found 
insufficient in the previous denial.  Therefore, the question 
of what constitutes material evidence to reopen a claim for 
service connection depends on the basis upon which the prior 
claim was denied.  Legally compliant notice in this regard 
must be accomplished.  Likewise, the veteran has not been 
specifically informed of the law and regulations governing 
the award of disability ratings and effective dates.  This 
should be accomplished.  

In addition to the foregoing, the veteran submitted 
additional private medical evidence pertaining to his 
lumbosacral spine in October 2005, after the August 2005 
Statement of the Case was issued.  Thus, this information was 
not considered by the RO in connection with an adjudication 
of his claim.  As the veteran did not waive RO consideration 
of this new evidence, and he is entitled to an initial RO 
review of all relevant evidence, a remand is required to 
protect the veteran's due process rights.

Lastly, as the veteran continues to avail himself of VA 
medical care, his recent VA medical records must be obtained.  

Accordingly, the case is REMANDED for the following action:

1.  Provide the veteran with formal 
notice of the unique character of 
evidence that must be presented to 
support his attempt to reopen a 
previously-denied claim for entitlement 
to service connection for lumbosacral 
strain, including what is necessary to 
substantiate the elements found 
insufficient in the previously denied 
claim in 1984, as well as criteria for 
awarding disability ratings and effective 
dates should the claim be granted.  Allow 
him an appropriate period of time in 
which to respond to these notices. 

2.  Perform any evidentiary development 
which may become apparent based upon the 
veteran's response to the above notices. 

3.  The RO should obtain all records of 
VA medical treatment afforded to the 
veteran from 2006 to the present for 
inclusion in the claims file.

4.  After the development requested above 
has been completed, the RO should again 
review the record, to include all 
evidence received subsequent to the 
August 2005 Statement of the Case.  If 
any benefit sought on appeal remains 
denied, the veteran and his 
representative should be furnished a 
supplemental statement of the case and 
given the opportunity to respond thereto.

The veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by 
the United States Court of Appeals for 
Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).




______________________________________________
MICHAEL E. KILCOYNE 
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


